Situation in the Arab world and North Africa - Situation in Yemen - Situation in Syria (debate)
The next item is the joint debate on the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the situation in the Arab world and North Africa, Syria and Yemen.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, the last time I spoke in this Parliament in early May, I said that statements should, and could, be made but that the priority was action.
You will remember that I announced my intention to establish a European Union office in Benghazi. The European Union flag now flies above the courthouse in the newly-named Freedom Square: a symbol not just of our solidarity with its people, but of our practical commitment.
The office is now up and running and experts are arriving each week, working to see how we can support the security needs of the people and build the capacity of civil society. Last week, my team was in New York, coordinating our work on Libya with the UN.
Outside the courthouse in Freedom Square, I met some of the people who have been bringing democracy to life in Libya. They thanked me, they thanked you and they thanked the European Union. They know that we will stay with them over time. Today, I am sure you join me in saluting again the enormous courage of the Libyan people, whether in Benghazi, Misrata, the Western Mountains, Tripoli or in the South.
We have stepped up sanctions to stop arms and money reaching the regime. We have provided almost EUR 140 million of humanitarian assistance to those most in need. We continue to work for a political resolution to the conflict, in the Contact Group - which will meet in Istanbul this week - and in the Cairo Group, where, at our instigation, we continue to work with the UN Secretary General and the Special Envoy, Mr Al Khatib, the Arab League, the African Union and the Organisation of the Islamic Cooperation, where we prepare for the days, weeks and months after Gaddafi leaves.
Actions must be rooted in strategy. The EU was the first to offer a serious response to the Arab Spring, with our partnership communication in March 2011. Two months later, we launched a new and ambitious European Neighbourhood Policy. I am delighted to have Stefan Füle with me today - my close and trusted partner in conceiving this new policy and on ensuring delivery on our promises.
You know the core principles of the policy: mutual accountability; individual approaches to individual countries depending on circumstances and aspirations and offering more support for more reform. In Stefan's words: 'more for more'.
It has financial backing to match, in the form of an extra EUR 1.2 billion for the next two years, on top of the EUR 5.7 billion already pledged - so, nearly EUR 7 billion. To this we should add a sum in the region of EUR 7-8 billion, the result of the concerted efforts I initiated to unlock new investment funds from the European Investment Bank and the European Bank for Reconstruction and Development.
The goal is clear: the promotion of what I call 'deep and sustainable democracy' and - with it - economic prosperity. We know full well that democracy is hollow without food, safety, and jobs. So now is the time for all of us - for the institutions and the Member States - to deliver on those shared objectives.
Beyond the new policy, I have taken two further regional initiatives since we last met. First, to enhance our effectiveness, presence and visibility, I have appointed an EU Special Representative for the southern Mediterranean: Bernardino León. His task will be to assist us in strengthening the EU's political influence in the region - in dialogue with governments, civil society and international organisations - and to cooperate closely with the European Parliament.
Second, I have established a Task Force to draw together our work and bring in the European Investment Bank, the EBRD, other international financial institutions and other international partners, to turn commitments into reality, to synchronise and work closely together. That reality is about the democracy and the economy we wish to see on the ground.
In Tunisia and Egypt, we see the evidence of the economic upheavals of the last months. When I was in Egypt a few days ago, I talked to shopkeepers, to people in the streets and to people running hotels. All tell me the same story: that revenues in tourism and foreign direct investment have fallen and that they need support to revive and sustain the economy.
That is why, for instance, we are supporting a major Egyptian social housing initiative, and why we are launching a major programme to support the poorest areas in the greater Cairo region, as well as a EUR 20 million programme to support Egyptian civil society. We are ready to help Egypt reform its security sector, and we have offered EU election observation and assistance and support for democracy.
I talked with Deputy Prime Minister El Gamal, who is leading the electoral process and the drafting of the constitution. An eminent lawyer, it falls to him to sort out a constitution that, in my words, will be the 'guardian for the people'.
Similarly, in Tunisia, I met with Foreign Minister Kefi on Friday. Support for civil society and for the preparation of October's Constituent Assembly elections is well under way. We have been asked to deploy an election observation mission and will do so. Security reform and regional development programmes are also in motion.
The government in Tunisia, meanwhile, advances its own reform agenda. We applaud the consensus that was reached on the date for the elections and the fact that the principle of male-female parity for the lists of candidates has been retained.
I am concerned that the voice of women should continue to be heard and their engagement certain. There is a fear, expressed to me, that, having taken part in their revolutions, their place in their future is not guaranteed. We need to support them: practically, by offering our resources, and politically by making it clear that we expect to see their engagement. A few weeks ago, we funded a conference with UN Women in Tunisia to bring together women across the region to consult and gain strength from each other.
There is, of course, more to do - and this morning I have issued a statement of concern on the recent arrests of women journalists, artists and women's rights defenders in Iran.
But perhaps our greatest concern is for the people of Syria, who are denied the right to play their part in charting their country's future. What began as small local demonstrations against corruption in the local communities has become a national outpouring, and it has been met with violence and repression.
Yesterday in Homa, 1l people died, adding to the total of over 1500 civilians and 350 security personnel who have lost their lives. Ten thousand people have been detained. We condemn without reservation those acts of violence and repression.
Since we last met, I have increased our sanctions twice. I have continued to make our voice heard, worked with our international partners and sought action at the Security Council with the objective of sending a single message: to stop the violence, create the dialogue, and prepare for change.
President Assad's promises of reform and dialogue remain weak. Just recently, he announced that a committee will meet to prepare the framework for a dialogue. But let us be clear: any dialogue has to be inclusive, and that means the opposition taking part and all participating without fear.
Our EU delegation remains on the ground in Damascus, meeting every day with individuals and groups, working with other representatives and sending out our messages.
Our delegation in Ankara has been visiting the refugees who have arrived over the border in Turkey in their thousands. I have been in close touch with Foreign Minister Davutoglu of Turkey to offer support in the future, should they need that, and to discuss with him the political situation.
That instability in Syria has echoes in Lebanon. We are following the indictments of the special tribunal and must now carry forward its work.
That brings us to the search for peace in the Middle East, between Israel and Palestine. The changes in the surrounding neighbourhood, the speech of President Obama in May, the moves towards Palestinian reconciliation, the approaching UN General Assembly: all those bring a renewed focus on the possibility of talks and a solution. I have worked tirelessly for this possibility - working closely with President Abbas, Prime Minister Fayyad and Prime Minister Netanyahu and with many others in the region, with our Quartet partners and with the Arab countries - to look for a strong and ambitious consensus, in which the EU plays the leading role this Parliament wishes us to play.
The UN, the US and Russia responded to my letter requesting a Quartet meeting, which will take place in Washington on Monday. That will build on the process that began with the Quartet meeting in Munich which I chaired earlier this year. Since then, the envoys have met intensively and, for the first time, with the negotiators from both sides.
I do not underestimate the challenge, but my objective is absolutely clear: to try to find a way to adopt a statement next week that will help the Israelis and Palestinians to bridge the gap and allow for a return to the negotiating table.
Many look to September and the prospects for a resolution. We do not yet know what a UN resolution might say and what reaction it might bring. But I am clear that my energies should focus on using this time to get the talks moving and, on that, the European Union is united. We have a strong position from which to move forward, based on the Council conclusions, a united position.
I also understand very well the concerns for the people of Gaza, having visited twice and seen the situation for myself. I have consistently stressed the need for the crossings to open, to provide what people need, and to ensure the security that Israel needs.
It is there that our energies should lie. I am encouraged that, having spoken to the Prime Minister of Israel in the last few days, meetings are now taking place on the ground. But I do not underestimate the fact that there is much more to do. I thank Greece for its offer to route humanitarian aid to Gaza, in coordination with the UN.
I now want to turn to two kingdoms, Morocco and Jordan, where the EU supports and encourages the strong commitment to reform.
On 12 June 2011, King Abdullah of Jordan outlined ambitious reform proposals concerning political parties and the electoral process. I have been in regular contact with Foreign Minister Nasser Judeh with regard to this reform agenda, most recently during my last visit to Jordan two weeks ago. Finally, this past weekend, there was good news from Morocco, with a referendum endorsing the new constitution on Saturday.
The reforms proposed are a significant response to the legitimate aspirations of the Moroccan people. I now hope that Moroccan citizens will remain at the centre of the implementation process, and that the dialogue will now widen and strengthen. We are ready to give Morocco full support in this endeavour.
In Algeria, the state of emergency has been lifted, and the President's promises of reform now need to become action - something I raised with Foreign Minister Medelci recently when we met at the EU-Algeria Association Council.
In Bahrain, we have continued to express concern at the persistence of human rights violations. Honourable Members will remember that I discussed this with the King of Bahrain in the Gulf a few weeks ago. We see trials lacking in due process, the handing down of death sentences and the disgraceful treatment of doctors who have tried to help those in need.
There may be some steps in the right direction. I saw that an independent international commission of inquiry into the events of the past few months has now been established. That is in response, in part, to the calls that we have made. But we need to remain vocal and strong in order that the national dialogue can finally get under way.
Finally, I turn to Yemen. Crippled by political stalemate and worsening humanitarian and economic conditions, the only way forward - as I discussed with the President before he was injured, and as we continue to send messages from our delegation - is a truly inclusive political transition, in line with what the Gulf Cooperation Council have put forward in their initiative.
We will continue to work closely with our partners, with the United States and with the Council, to try to unblock the situation and find a solution. As President Saleh begins to recover, he must transfer power and follow through on his commitment to the transition.
We have made it clear that we are ready, alongside our international partners, to provide further humanitarian, political and practical support. But I do not need to tell honourable Members just how difficult the situation is in Yemen and how concerned and alarmed we are by events on the ground. We are also ready to help prepare for elections and to establish a working Parliament there. But there is no question that, if Yemen is to move forward, that transition has to begin now.
I would like to close by thanking this Parliament for its steadfast support for the efforts to safeguard and promote these fundamental democratic values, rights and freedoms. Honourable Members, this Parliament is unique in what it can offer those in search of democracy. You are the representatives of democracy: you demonstrate the power of the citizen, and the qualities of open debate and freedom of expression.
Many of you know only too well the challenges of building democracy, fighting for causes and working for people. You have much to offer the people that I have met all over the region who long for greater dialogue and for the opportunity to meet with as many of you as they can. In this way, they can find out some of the practical ways in which democracy has taken root in your countries and in this European Union, and how you have overcome the challenges. I know that you will be generous in your support for those who are finding their own path to democracy and their own future.
As it was put to me in Benghazi by one of the many young people I met, a young man who had been imprisoned by Gaddafi for eight years as a political prisoner: 'we want what you have: democracy as everyday life'.
(Applause)
Mr President, they say that when the celebrated thinker, Ortega y Gasset, was asked what distance one needed to be from events in order to write history, he said, far enough not to be able to see the profile of Cleopatra's nose.
Lady Ashton, I bring this anecdote up not because Egypt is a country affected by the Arab Spring but rather because in the EU, we are experiencing an historic dilemma involving a lack of confidence in our project, debt crisis, the calling into question of the basic achievements that are most valued by our citizens, such as the Schengen area, and doubts over the ability of NATO.
However, over the last two and a half years, we have experienced tangible progress in the form of your own duties as Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, the birth of the European External Action Service and the Joint Communication on a renewed European Neighbourhood Policy.
You said yesterday that our neighbours will always be there and I share that view. The question is about us, whether we will rise to the occasion, whether we will live up to the expectations of our citizens, who regard foreign policy as a barometer for the state of the EU, whether we will be able to accompany these transition processes effectively in the countries that are the subject of the resolution that we will adopt tomorrow.
Lady Ashton, we are clearly backing that. We believe and hope that you will succeed in your work, but in order to do so, you must act with the highest profile. Not a physical profile, like in Ortega's response, but rather a political profile, with particular emphasis on finding the greatest common denominator and not the lowest common multiple.
Mr President, Baroness Ashton, you have worked extremely hard, and you have our full support.
However, Parliament's resolution today relates to countries that are somewhat forgotten: Syria, Bahrain and Yemen. By calling for this specific focus, we are addressing a dual objective: the first is to break the silence and avoid practising double standards in the region, while these countries undergo cruel repression. The second is, while remaining firm in our condemnation of the atrocities that are being committed in these countries, to make political room for possible negotiations, which is something that you are going to look into.
This resolution has very wide support among the political groups, and I will simply make two or three points. The first, which may seem a little trifling, is of a linguistic nature. I do not like the idea of the expression 'Arab world' in the title of the report. This has somewhat post-colonial connotations, as if there were actually a single Arab world. As the resolution illustrates, and as you say yourself, there are many different countries, each with its own separate identity. There are also different regions, such as the Maghreb or the Mashreq region; therefore, I think we need to forget about this concept of an Arab world.
My second point concerns Syria. The repression that is rife today in these countries is bitter, cruel and ruthless. Even children are not being spared. The resolution denounces these crimes, which cannot continue to go unpunished. It expresses concern over the waves of refugees now crossing the border from Syria into Turkey. It calls for humanitarian corridors and the intervention of the United Nations, and supports the emerging opposition both outside and inside the country. However, the resolution stops there.
Why? Why have we not gone further? Why did we not say, for example, that we want Bashar al-Assad to leave power, as he has disappointed all those who believed he would change the repressive system he inherited from his father? This president seems to have crossed a line from which there is no going back. It is because we wanted to leave room for political negotiations in the corridors of the EU.
Baroness Ashton, Syria is heading into a state of violence. Religious minorities, especially Christians, feel threatened today by extremists. Please visit Damascus as soon as you can. Unlike my fellow Member, I would ask you not to keep your distance. What we need is strong political action and a high-level European presence on the ground. There may still be an opportunity, and I call upon you to seize it.
My third point is more general. I am going to go over my time, but I wanted to say that we support the External Action Service, and our relationship with it is much improved. However, there are overlaps at the moment between the structures surrounding the High Representative, and other bodies such as the task force, which has yet to prove its worth. Our help for these countries is a test for us, today, and naturally, I hope that these structures and the External Action Service will succeed with flying colours in the task before them. Our credibility depends on it.
on behalf of the ALDE Group. - Mr President, I would like to ask Baroness Ashton whether she has seen the shocking images on YouTube in the past two days that show a man in Syria filming demonstrations in a street full of homes. At one moment, he sees a sniper from the presidential militia and is killed by this very same man, live, as he is filming. That is what you see on YouTube: his own death.
That man - and there are many cases like that - was killed because he was trying to make one thing clear: he was taking these pictures to put them on the Internet. He wanted everybody outside Syria to see what is happening in Syria, what continues to happen: a massacre of citizens with more than 1 500 deaths for the moment. In the outside world - let us be honest - we are watching and doing nothing, or almost nothing, to prevent it.
I know Syria is not Libya, so there is no front line to defend. What is happening there is completely different from what is happening in Libya. In that sense, Libya is maybe more difficult to tackle, but that does not mean we cannot do more than we are currently doing. We are waiting for a UN Security Council resolution, and that has been the case now for weeks and weeks. We are hoping for a breakthrough with Brazil, with Russia and with China on this issue, and it has not been forthcoming.
When we see, on the one hand, dramatic scenes taking place on the ground, live, and, on the other hand, Brazil, China and Russia blocking the Security Council, we have to imagine another way and ask further questions. We have to do more on our side and not wait for a Security Council resolution which will not come in the next few days or even weeks.
I have a proposal. I think two things can be done in addition to what we have discussed up to now. First of all, we can extend the list of the people covered under sanctions. There is currently a list of 30 people, which has had to meet with the approval of the international community, or at least of the US and the European Union.
We have to extend sanctions to all the 200 families who are currently in power in Syria, and who still support Assad by earning money thanks to the regime. It is thanks to these 200 families that Assad is still there. It is thanks to these 200 families that the massacre is still going on, and it is thanks to these 200 families that - as we can see on the Internet - snipers are killing innocent people on the streets.
We can do more than waiting; waiting for weeks and weeks for a resolution that is not forthcoming in the Security Council. What we can do is target these people and extend the travel ban and asset freezing to these 200 families, who are very well known, and extend the list of 30. That is the first thing to do.
I have a second proposal: we should finally face up to reality. There is no front line to defend, so we cannot do the same thing as in Libya, but we should at least consider the possibility of creating a safe zone, what we call a 'demilitarised zone', on Syrian territory.
This is not wishful thinking, because it is currently under consideration in Ankara. This has already been done, in 1991 in Iraq - with the support of the US, you will remember - to protect the people living in the north of the country.
This is what we should do; otherwise, we will continue to see what is happening now: more killings. We should do this as fast as possible. My proposal is: please stop waiting for unanimity - which will not come in the UN - and take the lead on these two additional initiatives.
on behalf of the ECR Group. - Mr President, six months after the start of the Arab Spring, the countries in the Middle East and North Africa remain in flux.
Egypt deserves credit for prosecuting former President Mubarak and his family for corruption. Its military has generally shown wisdom and restraint in its handling of the political vacuum in the country. The ECR hopes to see a new president emerge in September who can restore Egypt's rightful place as leader of the Arab world. By the way, Ms De Keyser, there is an Arab world, there is also an Arab League, and that is the face for the Arab world.
After the elections, I hope that the Muslim Brotherhood will stick to their pledge to honour the concept of democratic pluralism and that Egypt will maintain the peace accords with Israel. These are vital for regional security. Egypt needs massive EU direct aid and loan finance now from the EIB and EBRD. I welcome Baroness Ashton's initiatives in this area; we must help stabilise this key country's economy.
Tunisia is also beginning to make tangible progress towards a more stable future, but remains destabilised by the ongoing upheavals in neighbouring Libya. It is essential for the credibility of the EU and for NATO - which is enforcing the UN Security Council Resolution 1973 - to end Gaddafi's grip on power in Libya.
Having invaded Iraq in the name of banishing tyranny and championing democracy, we in the West can hardly leave the job half done in Libya; a wounded Gaddafi being allowed to stay in power would be a disaster as he would plot revenge against his own people and also Western targets.
In this context, I also call on Algeria to cease helping the Tripoli regime with supplies and free passage for mercenaries.
In Yemen, the uncertainty about the succession to President Ali Abdullah Saleh risks emboldening the al-Qaeda terrorists in the country. He is now part of the problem and not the solution and he should stay in Saudi Arabia and sign the GCC-brokered agreement and pave the way for free elections and a successor.
The situation in Bahrain is also worrying, and I hope that the Sunni monarchy makes reformist concessions towards the opposition, mainly from the Bahraini Shia majority.
In Syria, President Bashar seeks to brutally crush all resistance to his autocratic Ba'athist rule. We cannot forget the principled stand by courageous unarmed protesters calling for a democratic post-Bashar Syria free of the malevolent influence of Iran and its support for Hezbollah and Hamas. The arrest and torture of children is particularly sickening in Syria and, although I, too, am concerned by reports of Salafist jihadi groups now joining the protesters, this cannot be used by the regime as an excuse to murder innocent protesters. I particularly fear now for the Christians and the Iraqi refugees on that territory.
I also welcome the constitutional reforms in Morocco to diminish the King's powers, but hope the situation in Western Sahara can also be settled peacefully with the referendum for independence.
I welcome this week the independence of South Sudan, and hope that Khartoum, also a member of the Arab League, will not try to destabilise Africa's newest nation, which needs all the help it can get from the European Union.
Lastly, I thank the High Representative and her staff for all their good work and commitment to supporting the Arab Spring and stabilising the EU southern neighbourhood.
Mr President, all these populations are putting a colossal amount of energy into overthrowing regimes that are enemies of freedom and are oppressing them. We cannot help but admire this energy, and it puts paid to the prejudices held in various quarters about the supposed backwardness of the Arab world.
As has already been said, it requires a good deal of the European Union to rise to the challenge of these aspirations. For us to condemn the violence, support those who promote change, impose sanctions on the dictators, start again from scratch the deals we had negotiated with fallen powers, take on board the human, political and economic consequences of the upheaval that is going on, prevent counter-revolutionary attempts, mitigate the causes of destabilisation and rebuild our relationship as one of partnership, is a revolution in itself for the European Union.
Who now seriously believes that Bashar al-Assad is capable of beginning a political process that would involve those who promote democracy and change, and would establish the rule of law? I certainly do not, and I do not think many people do. And yet, there is no appeal to President al-Assad to leave power in our resolution. Nor is there a majority, unless we see proof to the contrary, willing to call the atrocities committed by this regime against peaceful citizens crimes against humanity, which is what they are, and to bring a case before the International Criminal Court through a Security Council resolution.
I do not think we have exhausted all the possibilities for diplomacy. Turkey could provide valuable help on this, if it can persuade the hesitant countries that have been mentioned, especially Russia and Brazil, but also China.
Taking responsibility also means protecting. It means resettling refugees, activating temporary protection, rescuing people at sea. These are the concrete steps that the European Union should be proposing for refugees, instead of organising top-level crisis meetings to discuss EU law. If the EU wants to be consistent, it needs a system that will allow civil society to be involved at every stage in defining objectives and indicators and in implementing and evaluating the EU's agreements with its future partners. This will represent real change for the European Union. Our partners are now accountable to their people, and their people are eagerly expressing their democratic demands.
Baroness Ashton, you were correct in your intuition and your analysis, well before the revolutions began. At the beginning of your mandate, you said that the validity of the EU's external policy would be tested in its own neighbourhood. How true that is! If the Union rises to the challenge of these peoples' democratic aspirations, its role on the new world scene will no longer hang as a question mark over the suffering that is piling up. In the situation as it stands today, it is the status of the European Union in this 21st century world taking shape before our eyes that is at stake.
Mr President, Lady Ashton, I shall start by saying that it is obvious we need to continue supporting the democratic revolutions taking place in these countries. I do not have much time, so I only want to make a few observations. First and foremost, we cannot forget that the conditions for negotiating must be set by the peoples of these countries if we want a democratic transition and not civil war.
The situation in Syria is serious, and that is true for Syria, but also for Yemen and Bahrain. If we want to prevent civil war, the last thing these countries need is Europe interfering in their internal affairs, above all else, by presenting military or paramilitary solutions. If I say this, it is because we must totally reject what is happening in Libya. The North Atlantic Treaty Organisation and the United Nations (UN) have exceeded all resolutions, even those voted for by the UN Security Council. It is this silence in relation to Libya, and this rejection that we should be making and that is absent from this resolution, that I cannot support.
Mr President, in the early 1950s, the founding father of Israel, David Ben-Gurion, hoped that regime change in Egypt would pave the way for peace with the Arab world. He even stuck his neck out for this idea in public, although it turned out to be in vain. The Nasser regime and other new military rulers in the region turned out to actually be more anti-Israel than the monarchs they had replaced.
Baroness Ashton, Israeli politicians and analysts fear that the current 'Arabellion' (another, more accurate term for the Arab Spring) will come to an end in the 'gift of the Nile', in a historical parallel to the 1950s. The political influence of Egypt's Muslim Brotherhood will strongly boost their influential Palestinian allies and block any peaceful reconciliation with the Jewish State. High Representative, do you view the change of regime in Egypt, by any chance, as a positive change for Arab-Israeli relations? I ask this because not only the Muslim Brotherhood, but also secular figureheads such as ElBaradei and Amr Moussa fill Israeli observers with little confidence for future relations between Cairo and Jerusalem.
Meanwhile, the real winner of this partial 'Arabellion' threatens to be the Islamic Republic of Iran. It is a real spectre, above all for the region, but potentially also for the world as a whole. Baroness Ashton, how can Europe, together with the United States, still prevent this scenario from coming about?
(DE) Mr President, many Arab countries will not be able to return to the old days, but in most cases, it is not clear where their journey is leading. However, the people of Yemen, for example, give cause for hope, with groups which have never spoken to one another before sitting the situation out side by side.
Simply replacing the president, as proposed by the Gulf Cooperation Council agreement, would not really bring about changes in the system. The situation in Egypt, where there are increasing numbers of attacks on Christians, shows that a coup by no means guarantees the introduction of democracy or religious freedom for minorities.
Following the euphoria of the Arab Spring in Egypt and Tunisia, it is clear that disillusionment has set in, given the ongoing security problems, the economic difficulties and the tough rearguard action being fought by the old regime. With the exception of Morocco, where the king is clearly popular, the protests in other Arab countries have simply led to empty promises and violence.
In my opinion, we should not underestimate the strategic importance of Syria. If the Iranian bloc were to be responsible for slowing down the Arab Spring, this would send out a devastating signal. Perhaps, at long last, it is time for the West to call for the departure of President Assad and to withdraw its diplomats.
The EU must also not ignore the risk of new influxes of refugees, even if there is radical democratic change in the Arab world. We must begin making preparations now, so that we are genuinely ready for the problems that will face us in future.